DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2022 has been entered.

 Response to Amendment
In response to the amendment received on 12/15/2021:
Claims 1-5, 7, 9-14 are currently examined.  
Claims 6 and 8 are cancelled.
Claims 15-20 are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7, 9-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tian et al. (US 2011/0045292 A1) (“Tian” hereinafter) in view of Soma (US 2012/0073211 A1, cited in the previous office action) (“Soma” hereinafter).

Regarding claim 1, Tian teaches an abrasive article (see Tian at [0003] teaching abrasive article)
comprising: 


    PNG
    media_image1.png
    559
    666
    media_image1.png
    Greyscale

abrasive particles having an average particle size (D50AP) (see Tian at [0053] and Fig. 3 teaching abrasive grains 307, and see Tian at [0039] teaching that the size distribution of the average grit size of the abrasive grains can be altered depending upon the intended application), thus the abrasive particles possess an average particle size (D50AP); 
a filler comprising a nitride and having an average particle size (D50F) (see Tian at [0053] and Fig. 3 teaching a filler 309 having an average grain size that is substantially less than the average grain size of the abrasive grains 307, and see Tian at [0054] teaching the filler 309… can be made from a material such as, wherein nitrides is featured in the list); and 
a filler-to-abrasive particle size ratio (D50F/D50Ap) within a range of at least 0.01 and less than 0.3 (see Tian at [0053] teaching the particulate of the filler 309 can have F/D50Ap) is 0.01 (or 2/200), thus meeting the claimed range of at least 0.01 and less than 0.3.

Tian does not explicitly teach wherein an amount of the filler comprising a nitride is within a range of at least 5 vol% and not greater than 30 vol% based on a total volume of bond material and filler.
However, Tian teaches that the bonding layer 303 can incorporate a filler 309 within the bonding layer 303 (see Tian at [0053]).  
Like Tian, Soma teaches an abrasive article (see Soma at [0003] teaching a cubic boron nitride (CBN) grinding wheel formed by including the CBN grinding particles).  Soma teaches that the CBN grinding wheel 30 includes a single crystal CBN grinding particle 31, a multi crystal CBN grinding particle 32, and a vitrified bond adhesive material 33 (see Soma at [00016] and Fig. 2, also shown below).  Furthermore, Soma teaches while the adhesive material is the vitrified bond material… the present disclosure is not limited to the construction, but it may be applied to various types of the adhesive material such as a metal bond (see Soma at [0045]).  
In summary, one of ordinary skill in the art would appreciate that the vitrified bond adhesive material 33 (or a metal bond) is the bond material, the single crystal CBN grinding 

    PNG
    media_image2.png
    630
    788
    media_image2.png
    Greyscale

	Soma also teaches the single crystal CBN grinding particle 31… and the multi crystal CBN grinding particle 32 are mixed evenly in a state that the volume ratio of… 31 to… 32 is from 90 to 10 to 50 to 50 (see Soma at [0023]).  Additionally… 31 and… 32 are mixed into the vitrified bond adhesive 33 to be scattered evenly… the volume ratio of… 33 to the total volume of the CBN grinding particles 31, 32 is between 1 to 1 and 6 to 1 (see Soma at [0024]).
	One of ordinary skill in the art can assume that there is 100 vol% vitrified bond 33 if the vitrified bond covers the entire surface of the abrasive article.  If the volume ratio of bond 33 to the particles 31 and 32 is 2 to 1 (which is between 1 to 1 and 6 to 1 as taught by Soma), then the vol% of particles 31 and 32 is 50 vol % (or 100 vol%: 50 vol% or 2:1).  Additionally, if the volume ratio of 31 (taken to meet the claimed abrasive) and 32 (taken to meet the claimed filler) is 50 to 50 (which is within 90 to 10 to 50 to 50 as taught by Soma), and the combined particles 31 and 32 is 50 vol%, then 25 vol% is particle 32, thus meeting the claimed range of at least 5 vol% and not greater than 30 vol% based on a total volume of bond material and filler.
Additionally, it has been held that "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", and “the normal desire of scientists or artisans to improve upon what 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the volume ratio of bond 33 to the particles 31 and 32 and the volume ratio of particle 31 to particle 32 from within the range taught by Soma to arrive at the amount of the filler based on a total volume of bond material and filler because there is a reasonable expectation of success that the disclosed volume ratios would be suitable.  










Regarding claim 2, Tian in view of Soma teaches the limitations as applied to claim 1 above, and Tian further teaches wherein the abrasive particles comprise boron nitride and the filler comprises boron nitride (see Tian at [0038] teaching the abrasive grains can be superabrasive grains... for example, wherein cubic boron nitride is featured in the list, and see Tian at [0054] teaching the particulate can be a superabrasive material such as, wherein cubic boron nitride is featured in the list… also see Tian at [0054] teaching accordingly, it will be appreciated that the particulate of the filler 309 can be the same material as that of the abrasive grains 307).

Regarding claim 3, Tian in view of Soma teaches the limitations as applied to claims 1 and 2 above, however Tian does not explicitly teach wherein at least 90 vol% of the abrasive particles based on the total volume of the abrasive particles comprise boron nitride and at least 90 vol% of the filler based on the total volume of the filler comprises boron nitride.
Soma teaches a cubic boron nitride (CBN) grinding wheel formed by including the CBN grinding particles (see Soma at [0003]).  And, Soma teaches that the CBN grinding wheel 30 includes a single crystal CBN grinding particle 31, a multi crystal CBN grinding particle 32, and a vitrified bond adhesive material 33 (see Soma at [00016] and Fig. 2).  Since Soma is teaching CBN grinding particles, then 100 vol% of particles 31 (taken to meet the abrasive grains) and particles 32 (taken to meet the claimed filler) are boron nitride.  Thus, 100 vol% overlaps with at 
Additionally, it has been held that “the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination” (see MPEP § 2144.07).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use 100 vol% boron nitride particles for both the abrasive grain and  filler because boron nitride is suitable for its intended use.

Regarding claim 4, Tian in view of Soma teaches the limitations as applied to claims 1-3 above, and Soma further teaches wherein the abrasive particles consist essentially of cubic boron nitride and the filler consists essentially of cubic boron nitride (see Soma at [0003] teaching a cubic boron nitride (CBN) grinding wheel formed by including the CBN grinding particles, and see Soma at [00016] and Fig. 2 teaching the CBN grinding wheel 30 includes a single crystal CBN grinding particle 31, a multi crystal CBN grinding particle 32).  Since Soma is teaching CBN grinding particles, then 100 vol% of particles 31 (taken to meet the abrasive grains) and particles 32 (taken to meet the claimed filler) are cubic boron nitride, which is essentially cubic boron nitride or may only contain unavoidable impurities, and the amount of unavoidable impurities in the cubic boron nitride may not be greater than 0.1 vol% based on the total weight of the cubic boron nitride (see Applicant’s Specification at [0024]).

Regarding claim 7, Tian in view of Soma teaches the limitations as applied to claim 1 above, and Tian further teaches wherein the filler comprising a nitride has an average particle size (D50F) within a range of at least 1 micron to not greater than 30 microns (see Tian at [0053] teaching the particulate of the filler 309 can have an average grain size that is at least about 2 F) within a range of at least 1 micron to not greater than 30 microns.
Additionally, it has been held that "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", and “the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” (see MPEP § 2144.05.II.A).	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the average particle size of the filler from within the range taught by Tian because there is a reasonable expectation of success that the disclosed average particle sizes would be suitable.  

Regarding claim 9, Tian in view of Soma teaches the limitations as applied to claim 1 above, and Tian further teaches wherein the bond material comprises at least one material selected from a metal (see Tian at [0052] and Fig. 3 teaching abrasive articles 300 includes an elongated body 301… surrounding the elongated body 301 is a bonding layer 303, and see Tian at [0035] teaching suitable materials for forming the bonding layer can include metals).

Regarding claim 10, Tian in view of Soma teaches the limitations as applied to claims 1 and 9 above, but Tian does not explicitly teach wherein the bond material consists essentially of a vitreous material.
However, Soma teaches a vitrified bond adhesive material 33 consists of an oxide particle 33a and an amorphous 33b (see Soma at [0018]) and the oxide particle 33a is added for the purpose to reinforce intensity of the amorphous 33b (see Soma at [0019]), wherein the vitrified bond adhesive material is taken to meet the claimed bond material consists essentially of a vitreous material, wherein consist essentially is defined as the bond material except for unavoidable impurities (see Applicant’s Specification at [0033]).
Additionally, Soma teaches that each of coefficients of linear thermal expansion of the oxide particle 33a and the amorphous glass 33b is substantially equal to the coefficient of linear thermal expansion of the CBN grinding particles 31, 32 after bonded… under this condition, the CBN grinding particles 31, 32, the oxide particles 33a and the amorphous glass 33b are not separated caused by temperature changes, thereby to maintain quality of the CBN grinding wheel 30 (see Soma at [0019]).
Furthermore, it has been held that “the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination” (see MPEP § 2144.07).
As such, one of ordinary skill in the art would appreciate that Soma teaches a vitrified bond that  is substantially equal to the coefficient of linear thermal expansion of the CBN grinding particles 31, 32 after bonded so as to not separate the grinding particles with the bonding material and hereby to maintain quality of the CBN grinding wheel, and the vitrified bond is known for its suitability for its intended use, and seek those advantages by using the vitrified bond as taught by Soma in the abrasive article of Tian.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to replace the metal bond of Tian with the vitrified 

Regarding claim 12, Tian in view of Soma teaches the limitations as applied to claim 1 above, and Tian further teaches wherein a content of the abrasive particles in the body is at least 25 vol% and not greater than 50 vol% based on the total volume of the body (see Tian at [0041] teaching that additionally, depending upon the application, the percentage of the external surface area of the final-formed abrasive articles is covered by the abrasive grains can be controlled… generally, the abrasive grains cover… between about 1% to about 50%... of the total available external surface area of the abrasive article), wherein the external surface area covered by the abrasive grains is taken to meet the claimed vol% based on the total volume of the body because one of ordinary skill in the art can assume that the amount of abrasive grain (in vol%) is similar to the occupied external surface area on the abrasive article/body.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 

Regarding claim 13, Tian in view of Soma teaches the limitations as applied to claim 1 above, and Tian further teaches wherein the abrasive particles have an average particle size particle size (D50AP) within a range of at least 40 microns to not greater than 1000 microns  (see Tian at [0053] teaching the particulate of the filler 309 can have an average grain size that is at least about 2 times less than the average grit size of the abrasive grains 307… in fact, the particulate may have an average grain size that is even smaller, such as on the order of at least… about 100 times less, and see Tian at [0039]-[0040] teaching use of the abrasive articles in applications may warrant… having an average grit size of less than about 200 microns… for other applications… the average grit size of the abrasive grains can be larger… for example, the AP) within a range of at least 40 microns to not greater than 1000 microns.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 

Claims 5, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tian in view of Soma as applied to claim 1 (claims 5 and 14) and claims 1 and 9 (claim 11), respectively above, and further in view of Yui et al. (US 2006/0137256 A1)(“Yui” hereinafter).

Regarding claim 5, Tian in view of Soma teaches the limitations as applied to claim 1 above, and as mentioned Soma teaches a vitrified bond adhesive material 33 consists of an oxide particle 33a and an amorphous 33b (see Soma at [0018]) and the oxide particle 33a is added for the purpose to reinforce intensity of the amorphous 33b (see Soma at [0019]), wherein the vitrified bond adhesive material is taken to meet the claimed vitreous material. And, Soma teaches that each of coefficients of linear thermal expansion of the oxide particle 33a and the amorphous glass 33b is substantially equal to the coefficient of linear thermal expansion of the CBN grinding particles 31, 32 after bonded… under this condition, the CBN grinding particles 31, 32, the oxide particles 33a and the amorphous glass 33b are not separated caused by temperature changes, thereby to maintain quality of the CBN grinding wheel 30 (see Soma at [0019]).
	Additionally, please see claim 10 rejection above as it applies here as well and is incorporated herein.
	Soma also teaches the coefficient of linear thermal expansion is likely within the range of (3.5±2)x10-6/oC (see Soma at [0019]), wherein the lower end of the range 1.5x10-6/oC is close to the claimed not greater than 1 ppm/°C.  Soma further teaches the amorphous glass 33b can be selected from, wherein borosilicate glass is featured in the list (see Soma at [0019]). 

Tian in view of Soma does not explicitly teach the range not greater than 1 ppm/°C (referring to the difference of the coefficient of thermal expansion (CTE) between the filler comprising a nitride, the abrasive particles and the bond material).
	Like Tian and Soma, Yui teaches an abrasive article (see Yui at [0003] teaching vitrified grinding stone) and cubic boron nitride abrasive particles (see Yui at [0046] teaching the type of abrasive grain is not specifically limited… for example, cBN abrasive grains is featured in the list… one type of abrasive grain may be employed alone, or two or more types may be mixed for use).  
	Like Soma, Yui teaches vitrified bond (see Yui at [0051] teaching the vitrified binder can be suitably selected based on the type of abrasive grain).  Yui further teaches for example, when manufacturing a vitrified cBN grinding stone employing cBN abrasive grains as an abrasive grain, the vitrified binder can be, for example, borosilicate glass (see Yui at [0051]), thus both Soma and Yui teaches borosilicate glass in the vitrified bond (see Soma at [0019] and Yui at [0051]).
	Yui also teaches to achieve adequate holding strength, the coefficient of thermal expansion of the vitrified binder desirably falls within a range of ±2x10-6(1/K) with respect to the coefficient of thermal expansion of the abrasive grains (see Yui at [0051]), wherein ±2x10-6(1/K) meets the claimed a difference of the coefficient of thermal expansion (CTE) between the filler comprising a nitride, the abrasive particles and the bond material is not greater than 1 ppm/°C (Kelvin, K has the same magnitude as the degree Celsius, oC).
	As such, one of ordinary skill in the art would appreciate that Soma teaches a vitrified bond material such as borosilicate glass, and wherein the coefficient of thermal expansion is substantially equal to the coefficient of linear thermal expansion of the abrasive grains and filler so as to not separate the grinding particles with the bonding material and hereby to maintain quality of the CBN grinding wheel, and Yui teaches borosilicate glass in a vitrified bond that is -6(1/K) with respect to the coefficient of thermal expansion of the abrasive grains.
It would have been obvious to one of ordinary skill in the art before the before the effective filing date of the claimed invention, to use a vitrified bond material that is suitably selected based on the type of abrasive grain, wherein the coefficient of thermal expansion is substantially equal to the coefficient of linear thermal expansion of the abrasive grains and filler, or the coefficient of thermal expansion of the vitrified binder desirably falls within a range of ±2x10-6(1/K) with respect to the coefficient of thermal expansion of the abrasive grains so as to not separate the grinding particles with the bonding material and hereby to maintain quality of the CBN grinding wheel.

Regarding claim 11, Tian in view of Soma teaches the limitations as applied to claims 1 and 9 above, and Soma and Yui further teaches vitrified bond (please see claims 5 and 10 rejections above as it applies here as well and are incorporated herein).
Tian in view of Soma does not explicitly teach wherein a content of the vitreous bond material in the body is at least 5 vol% and not greater than 20 vol% based on the total volume of the body.
However, Yui teaches that the content of the vitrified binder can be suitably selected… for example, the content thereof may fall within a range of 13 to 35 volume percent, preferably within a range of 18 to 22 volume percent, with respect to the volume of the starting materials, which is taken to meet the claimed total volume of the body.  Thus, overlapping with the claimed range of at least 5 vol% and not greater than 20 vol%.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 	

Regarding claim 14, Tian in view of Soma teaches the limitations as applied to claim 1 above, and Soma further teaches that the oxide material and the amorphous glass act as a foam material to make the individually isolated fine cavities achieving the above-explained effects (see Soma at [0010]), and as a result, the present disclosure can improve the wear resistance and reduce the grinding force (see Soma at [0009]).
Additionally, please see claims 5, 10 and 11 rejections as it applies here as well and are incorporated herein.

Tian in view of Soma does not explicitly teach wherein the body has a porosity of at least 20 vol% and not greater than 50 vol%.
However Yui teaches in the vitrified grinding stone… the porosity suitably falls within a range of 30 to 70 volume percent, preferably 40 to 60 volume percent, and more preferably 45 to 55 volume percent, of the volume of the whole grinding stone (see Yui at [0034]), which overlaps with the claimed range of at least 20 vol% and not greater than 50 vol%.
Yui also teaches that the forced pores… primarily contribute to the improvement of the processing efficiency of grinding (see Yui at [0035]).
As such, one of ordinary skill in the art would appreciate that Yui teaches a porosity in the range of 45 to 55 volume percent so as to contribute to the improvement of the processing efficiency of grinding, and seek those advantages by forming pores in the body of abrasive article of Tian in view of Soma.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to include a porosity in the range of 45 to 55 volume percent in taught by Yui in the body of the abrasive article of Tian in view of Soma so as to contribute to the improvement of the processing efficiency of grinding.


Response to Arguments
Applicant’s amendment that narrows the filler-to-abrasive size ratio, and arguments specifically Soma does not contain any teaching to lower the size ratio of the two types of particles (see Applicant’s arguments at page 6, paragraphs 1-2) and D’Souza’s teaching that the second mineral particles are being remove (see Applicant’s argument at page 7, paragraph 2), filed 12/15/2021, with respect to the rejection(s) of claims 1 and 6 and under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tian, Soma and Yui as outlined above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735